     Case 4:19-cv-05018 Document 1 Filed on 12/27/19 in TXSD Page 1 of 16



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JANE DOE (JW),                                       Cause No. _________________

       Plaintiff

v.

HILTON WORLDWIDE HOLDINGS, INC.
d/b/a DOUBLETREE BY HILTON

       Defendant.


                          PLAINTIFF’S ORIGINAL COMPLAINT

                                            SUMMARY

        1.     Sex trafficking has hit epidemic proportions in our communities, and it has had a

devastating effect on the victims and a crushing financial effect on our world.

        2.     Sex trafficking presents a public health crisis.

        3.     Those facilitating sex trafficking should be held accountable.

        4.     It should not be our tax dollars, charities, and churches that carry the burden of

the catastrophic harms and losses to sex trafficking survivors.

        5.     That responsibility should fall to businesses like Hilton Worldwide Holdings, Inc.

d/b/a DoubleTree by Hilton (“Hilton”) that have facilitated and profited from sex trafficking.

        6.     While Hilton profited, untold multitudes of victims were repeatedly raped and

abused.

        7.     These victims have been left with lifelong physical, emotional, and mental

injuries.

        8.     Jane Doe (JW) (hereinafter Jane Doe) is but one of those victims—or rather—



                                                 1
     Case 4:19-cv-05018 Document 1 Filed on 12/27/19 in TXSD Page 2 of 16



survivors.

       9.      No longer will businesses profit off of the exploitation and mistreatment of others.

       10.     Hilton and other nefarious enablers must take responsibility for their actions. That

time is now.

                                    JURISDICTION & VENUE

       11.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because this

action involves a federal question under the Trafficking Victims Protection Reauthorization Act

(“TRVPA”), 18 U.S.C. § 1581, et seq.

       12.     Since they form part of the same case or controversy as her federal claims, the

Court has supplemental jurisdiction over any state law claims pursuant to 28 U.S.C. § 1367.

       13.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to this claim occurred in this District and

Division.

       14.     Jane Doe was trafficked in this District and Division.

                                            PARTIES

       15.     Jane Doe is a natural person who is a resident and citizen of Texas.

       16.     Hilton is a foreign corporation organized and existing under the laws of the State

of Delaware, whose principal office is located at 7930 Jones Branch Drive, McLean, Virginia

22102. Hilton is authorized to do business in Texas but does not maintain a registered agent for

service in Texas as required. Pursuant to Tex. Civ. Prac. & Rem. Code §17.044(b) and Texas

Business Organizations Code §5.251 the Texas Secretary of State is an agent for service of

process or complaint on Hilton. Accordingly Hilton may be served with process by serving

Citations Unit, Secretary of State, P.O. Box 12079, Austin, Texas 78711-2079.




                                                2
         Case 4:19-cv-05018 Document 1 Filed on 12/27/19 in TXSD Page 3 of 16



           17.    At all relevant times, Hilton owned, operated, controlled, and managed the

    DoubleTree by Hilton located at 8181 Airport Blvd., Houston, Texas 77061. Hilton is

    authorized to conduct business in Texas and conducts substantial business in Texas.

                                                      FACTS

A.        Human trafficking and the sexual exploitation of minors and others is a rampant,
          well-known problem in the hotel industry.

           18.    Traffickers have long capitalized on the hotel industry's refusal to adopt

    companywide anti-trafficking policies, refusal to train staff on what to look for and how to

    respond, and failure to establish a safe and secure reporting mechanism, and they have exploited

    the seclusion and privacy of hotel rooms.

           19.    Today, sex slavery is pervasive in the United States, and hotels are the

    primary place where it happens. 1

           20.    Human trafficking is estimated to generate $150 billion per year in profits. 2

           21.    For years, sex trafficking ventures have brazenly and openly operated out of hotels

    throughout this country, and those trafficking ventures have “been able to reap these profits

    with little risk when attempting to operate within hotels.” 3

           22.    In 2018 alone, 3,218 individual victims of human trafficking reached out to the

    Polaris Project’s National Human Trafficking Hotline. 4


1
  “This is not only a dominant issue, it’s an epidemic issue.” See Jaclyn Galucci, Human Trafficking is an Epidemic
in the U.S. It’s Also Big Business, Fortune, April 2019, at https://fortune.com/2019/04/14/human-sex-trafficking-us-
slavery/ (last viewed November 25, 2019) citing Cindy McCain, who chairs the McCain Institute’s Human Trafficking
Advisory Council. “It’s also something that is hiding in plain sight. It’s everywhere—it’s absolutely everywhere.” Id.
2
  Bradley Myles, Combating Human Trafficking in the Hotel Industry, Huffington Post, July 22, 2015, at
https://www.huffpost.com/entry/combating-human-trafficking-in-the-hotel-industry_b_7840754             (last  viewed
November 25, 2019); See Galucci, , supra.
3
    See Human Trafficking in the Hotel Industry, Polaris Project, February 10, 2016, at
https://polarisproject.org/blog/2016/02/10/human-trafficking-hotel-industry (last viewed November 25, 2019); see
also Eleanor Goldberg, You Could Help Save A Trafficking Victim’s Life With Your Hotel Room Pic, Huffington Post,
June      2016,     at     http://www.huffingtonpost.com/entry/taking-a-photo-of-your-hotel-room-could-help-save-a-
trafficking-victims-life_us_57714091e4b0f168323a1ed7 (last viewed November 25, 2019).



                                                          3
         Case 4:19-cv-05018 Document 1 Filed on 12/27/19 in TXSD Page 4 of 16



            23.   Since 2007, the National Hotline has handled 51,919 calls, accounting for a total

    23,078 victims identified. 5

            24.   Attorneys for the hotel industry estimate that eight out of ten arrests for human

    trafficking occur in or around hotels. 6

            25.   In 2014, 92% of calls received b y the National Human Trafficking Hotline

    involved reports of sex trafficking taking place at hotels. 7

            26.   Hotels have been found to account for over 90% of commercial exploitation of

    children. 8

            27.   Room rentals drive the profits of hotels, not other amenities such as food and

    drink purchases, spa services, restaurants and other in-room entertainment services. 9

            28.   At limited service hotels and extended stay hotels, room rentals alone account for

    97% of the total revenue of the hotel and the average ratio of full service, and room rentals at

    limited service hotels accounts for 68% of total revenue.10

            29.   According to the Polaris Project, one of the most commonly reported venues for

    sex trafficking to the National Human Trafficking Hotline is hotels and motels.




4
    2018 Statistics from the National Human Trafficking Hotline, Polaris Project, 2018, at
https://polarisproject.org/sites/default/files/Polaris_National_Hotline_2018_Statistics_Fact_Sheet.pdf (last viewed
November 25, 2019).
5
  Id.
6
  Rich Keating, Human Trafficking: What is it and how it impacts the Hotel Industry, AHIA Sprint Conference 2013,
available at http://ahiaattorneys.org/aws/AHIA/asset_manager/get_file/92983 (last viewed November 25, 2019).
7
  Michele Sarkisian, Adopting the Code: Human Trafficking and the Hotel Industry, Cornell Hotel Report, October
2015, at https://scholarship.sha.cornell.edu/cgi/vi ewcontent.cgi?article=1222&context=chrpubs Oct. 2015 (last
viewed November 25, 2019).
8
  See Erika R. George and Scarlet R. Smith, In Good Company: How Corporate Social Responsibility Can Protect
Rights and Aid Efforts to End Child Sex Trafficking and Modern Slavery, 46 N.Y.U. J. Int’l L. & Pol. 55, 66-67 (2013).
9
  Robert Mandelbaum, Rooms Department Operations, Hospitality Net, Mar. 23, 2007, available at
https://www.hospitalitynet.org/opinion/4030758.html (last viewed November 25, 2019).
10
   Id.



                                                          4
         Case 4:19-cv-05018 Document 1 Filed on 12/27/19 in TXSD Page 5 of 16



            30.    It has long been recognized that exploiters and traffickers use hotel and motel

 rooms when setting up “dates” between victims of sex trafficking and those individuals

 purchasing sex.

            31.    As stated in a publication by Cornell University on the issue, "the hospitality

 industry is undoubtedly involved in the sex trafficking industry … and therefore have an

 inherent responsibility to deter the crime and can be liable for failing to do so."

            32.    According to a 2012 BEST study, 63% of trafficking incidents happen in hotels,

 ranging from luxury to economy, with the majority of victims being children.

            33.    The ease of access and anonymity of hotels has led to an explosion in child sexual

 exploitation nationwide.

            34.    Several industry leaders and municipalities, including the City of Baltimore and

 the State of Connecticut, now require mandatory training on how to recognize and respond to

 the signs of human trafficking and the sexual exploitation of minors.

            35.    The United States Department of Homeland Security established the Blue

 Campaign to end human trafficking. 11

            36.    In a recent Blue Campaign bulletin, the Department of Homeland Security

 outlines that traffickers have long used the hotel industry as a hotbed for human trafficking.

            37.    The recent Blue Campaign bulletin recommends policies and procedures that the

 industry can implement to help prevent human trafficking and the sexual exploitation.

            38.    Some of the recommended policies and procedures include learning to identify

 warning signs and indicators of human trafficking.




11
     https://www.dhs.gov/blue-campaign (last viewed December 20, 2019).



                                                        5
     Case 4:19-cv-05018 Document 1 Filed on 12/27/19 in TXSD Page 6 of 16



        39.    Warning signs identified in the recent Blue Campaign bulletin include, but are not

limited to:

               a.       patrons paying for a room with cash or a pre-paid credit card;

               b.       other guests lingering outside a hotel room for long periods of time;

               c.       non-guests coming and going from the premises; and

               d.       minors paying for hotel rooms.

        40.    These recommended policies and procedures are intended to reduce human

trafficking.

        41.    Hilton knew or should have known of these recommended policies and

procedures.

        42.    At all material times, Hilton maintained control over the operation of DoubleTree

by Hilton located at 8181 Airport Blvd., Houston, Texas 77061.

        43.    DoubleTree by Hilton, located at 8181 Airport Blvd., Houston, Texas 77061 was

branded as a Hilton.

        44.    Guests of Hilton are advertised to expect consistency among hotel locations.

        45.    Guests of Hilton are told to be certain that each Hilton branded hotel complies

with standards of Hilton.

        46.    Hilton had actual authority over the operation of DoubleTree by Hilton at 8181

Airport Blvd., Houston, Texas 77061. Hilton had apparent authority over the operation of

DoubleTree by Hilton at 8181 Airport Blvd., Houston, Texas 77061.

        47.    Hilton exercised its actual and apparent authority to control the day-to-day

operations at DoubleTree by Hilton at 8181 Airport Blvd., Houston, Texas 77061.

        48.    Hilton is liable for the acts of its franchisees when it exerts day-to-day control

over its franchisees.


                                                  6
     Case 4:19-cv-05018 Document 1 Filed on 12/27/19 in TXSD Page 7 of 16



       49.    Hilton is liable for the acts of its franchisees if guests believe that it controls the

operation of its franchisees.

       50.    Hilton is a quality brand.

       51.    Hilton strives for consistency among its franchisee’s hotels.

       52.    Hilton implements policies for its franchisees to meet certain standards.

       53.    Hilton implements procedures for its franchisees to adhere to consistent standards.

       54.    Hilton exercises control over its franchisees to ensure quality control.

       55.    Hilton exercises control over decisions related to payment options for rooms,

including but not limited to allowing payment by cash or pre-paid credit card.

       56.    Hilton exercises control over policies regarding guests lingering in hallways.

       57.    Hilton exercises control over security, including but not limited to decisions

related to security guards, lighting, and other security measures.

       58.    Hilton exercises control over training of hotel employees.

       59.    Hilton exercises an ongoing right of control over its hotels, including but not

limited to DoubleTree by Hilton at 8181 Airport Blvd., Houston, Texas 77061, through one or

more of the following actions:

          a. hosting online bookings on Hilton’s domain;

          b. requiring Hilton branded hotels to use Hilton’s customer rewards program;

          c. setting employee wages;

          d. making employment decisions;

          e. advertising for employment;

          f. sharing profits;

          g. standardized training methods for employees;




                                                7
     Case 4:19-cv-05018 Document 1 Filed on 12/27/19 in TXSD Page 8 of 16



            h. building and maintaining the facility in a specified manner;

            i. standardized or strict rules of operation;

            j. regular inspection of the facility and operation;

            k. fixing prices; and/or

            l. other actions that deprive DoubleTree by Hilton branded hotels of independence

               in their business operations.

B.    Jane doe was trafficked at a Hilton hotel.

       60.     Jane Doe was trafficked at DoubleTree by Hilton at 8181 Airport Blvd., Houston,

Texas 77061.

       61.     Hilton refused to take any steps to alert the authorities, properly intervene in the

situation, or take reasonable security steps to improve awareness of sex trafficking and/or

prevent the sexual exploitation at their properties. This failure lead to Jane Doe’s continued

sexual exploitation and sexual assault while Hilton turned a blind eye to the plague of human

trafficking and the sexual exploitation of minors and others at their location.

       62.     Human trafficking is a crime under federal law.

       63.     Human trafficking is a crime under Texas law.

       64.     Jane Doe’s traffickers committed a federal crime by trafficking Jane Doe.

       65.     Jane Doe’s traffickers committed a Texas crime by trafficking Jane Doe.

       66.     Hotels should not allow illegal activity on their premises.

       67.     Hotels should take reasonable steps to prevent human trafficking on their

premises.

       68.     There is no reason a hotel should tolerate any known human trafficking on its

premises.




                                                  8
     Case 4:19-cv-05018 Document 1 Filed on 12/27/19 in TXSD Page 9 of 16



        69.    A reasonably prudent hotel trains its employees to recognize signs of human

trafficking.

        70.    A reasonably prudent hotel trains its employees to report signs of human

trafficking.

        71.    A reasonably prudent hotel implements policies to prevent human trafficking.

        72.    Hilton complies with hotel industry recommended practices.

        73.    Hilton recognizes the need to combat human trafficking occurring at hotels.

        74.    The people who worked there knew or should have known that Jane Doe was

staying at their property and recognized unusual and suspect conduct surrounding her stay.

        75.    More specifically, upon information and belief, the following signs of human

trafficking were readily present at the DoubleTree by Hilton hotel:

           a. Excessive single male traffic by non-patrons entering and exiting the hotel;

           b. Increased male foot traffic and lingering non-patrons lined in hallways;

           c. Patrons paying for rooms with cash or pre-paid cards;

           d. Minors paying for hotel rooms;

           e. Declining room service for extended periods of time;

           f. High volume of used condoms left in room; and

           g. Other signs of sex trafficking.

        76.    Nevertheless, Hilton continued to accept financial payment for her stay all while

doing nothing to prevent or stop criminal activity-sex trafficking, including the trafficking of

Jane Doe-from occurring on their property.

        77.    At the DoubleTree by Hilton premises, Jane Doe was repeatedly and brutally

sexually assaulted.




                                                9
    Case 4:19-cv-05018 Document 1 Filed on 12/27/19 in TXSD Page 10 of 16



                FIRST CAUSE OF ACTION—SEX TRAFFICKING UNDER THE TVPA

          78.   Jane Doe incorporates all other allegations.

          79.   At all relevant times, Jane Doe was and is a victim within the meaning of 18

U.S.C. § 1595(a).

          80.   At all relevant times, Hilton was and is a perpetrator within the meaning of 18

U.S.C. § 1595(a).

          81.   Hilton benefitted, by receiving financial and other compensation, through its

participation in a venture involving the trafficking, harboring, and maintenance of human

trafficking victims in exchange for financial benefits, including the sex trafficking of children.

18 U.S.C. §§ 1590(a), 1591(a)(2), 1593A.

          82.   Hilton knew or should have known it was participating in a venture involving the

trafficking, harboring, and maintenance of human trafficking victims in exchange for financial

benefits, including the sex trafficking of children, in violation of the TVPRA, 18 U.S.C. § 1581,

et seq.

          83.   Hilton’s TVPRA violations were a direct, producing, and proximate cause of the

injuries and damages to Jane Doe.

                         SECOND CAUSE OF ACTION—TEXAS CRPC § 98

          84.   Jane Doe incorporates all other allegations.

          85.   Hilton’s acts, omissions, and commissions, taken separately and/or together,

outlined above constitute a violation of Texas Civil Practice and Remedies Code § 98.002.

          86.   Specifically, Hilton had a duty not to knowingly benefit from trafficking of

persons, including Jane Doe.




                                                 10
    Case 4:19-cv-05018 Document 1 Filed on 12/27/19 in TXSD Page 11 of 16



       87.    At all relevant times, Hilton breached this duty by knowingly participating in the

facilitation of trafficking, including the trafficking of Jane Doe, by acts and omissions,

including but not limited to:

              a)      Profiting from renting rooms to those looking to sexually exploit Jane
                      Doe;

              b)      Increasing profit margins due to lower operation costs by refusing to
                      implement proper training;

              c)      Increasing profit margins due to lower operation costs by refusing to
                      install proper security device;

              d)      Increasing profit margins due to lower operation costs by refusing to
                      install adequate lighting and security cameras;

              e)      Increasing profit margins due to lower operation costs by refusing to hire
                      qualified security officers;

              f)      Increasing profit margins as a result of continued customer loyalty by
                      child molesters and johns who sought to sexually exploit minors and
                      others;

              g)      Benefiting by avoiding law enforcement officials and/or spending the time
                      to address, report, and properly solve human trafficking and the sexual
                      exploitation on Hilton’s premises;

              h)      Benefiting by avoiding criminal liability by corporations and/or employees
                      who failed to report child abuse—which is a violation of the Texas Penal
                      Code;

              i)      Increasing profit margins and benefitting by knowingly catering to the
                      needs of a criminal sub-culture that is looking for locations that will not
                      actively enforce laws against human trafficking and the sexual
                      exploitation of minors and others or take active security measures to
                      prevent human trafficking and the sexual exploitation of minors and others
                      on their property.

       88.    Hilton received substantial financial benefits as a result of these acts and/or

omissions.

       89.    Hilton received a direct financial benefit of the hotel rental fees paid by Jane

Doe’s trafficker and johns, who sexually exploited Jane Doe.



                                              11
    Case 4:19-cv-05018 Document 1 Filed on 12/27/19 in TXSD Page 12 of 16



       90.    Hilton’s acts and omissions, singularly or collectively, violated Texas Civil

Practice and Remedies Code section 98.

       91.    Hilton’s violation of Texas Civil Practice and Remedies Code section 98

proximately caused legal injuries to Jane Doe.

       92.    Each of Hilton’s negligent acts and omissions, singularly or collectively,

constituted negligence and proximately caused legal injuries to Jane Doe.

                           THIRD CAUSE OF ACTION—NEGLIGENCE

       93.    Jane Doe incorporates all other allegations.

       94.    Hilton had a duty of care to operate each of their hotels in a manner that did not

endanger Jane Doe.

       95.    Hilton had a duty of care to take reasonable steps to protect the foreseeable

victims of the danger created by their acts and omissions

       96.    Such foreseeable risks include the trafficking and sexual exploitation of minors

and others due to Hilton fostering an environment that encouraged this behavior.

       97.    Despite this knowledge, Hilton failed to take reasonable steps to protect persons

such as Jane Doe from being trafficked or exploited.

       98.    Hilton failed to exercise ordinary care as would a reasonably prudent person

under the same circumstances.

       99.    Hilton had a duty to the general public and to persons being trafficked at its hotel,

including Jane Doe, to take reasonable steps to protect them from the foreseeable dangers of

human trafficking.

       100. Hilton breached the foregoing duties because they knew, or should have known,

that adults working as sex traffickers were causing by any means minors and others, including

Jane Doe, to be sexually exploited and trafficked at Hilton’s properties on a repeated basis.


                                                 12
    Case 4:19-cv-05018 Document 1 Filed on 12/27/19 in TXSD Page 13 of 16



        101. Hilton was also negligent in one or more of the following, non-exclusive

particulars:

               a)    Renting rooms to those looking to sexually exploit Jane Doe;

               b)    Failing to implement proper training of Hilton’s employees and managers
                     regarding the signs of human trafficking and sexual exploitation;

               c)    Failing to install proper security devices in the Hilton’s lobby, hallways,
                     and parking lots that would help (a) deter human trafficking and the sexual
                     exploitation of minors and others and (b) be used to identify potential
                     human trafficking and sexual exploitation and alert the proper authorities
                     and/or intervene in an appropriate way;

               d)    Failing to install adequate lighting and security cameras to monitor ingress
                     and egress of human traffickers and suspicious males looking to sexually
                     exploit persons such as Jane Doe on Hilton’s property;

               e)    Failing to hire qualified security officers who would actively combat
                     human trafficking and sexual exploitation;

               f)    Failing to implement proper security measures to prevent sexual
                     exploitation at Hilton’s properties;

               g)    Encouraging and benefitting from continued customer loyalty by child
                     molesters and johns who sought to sexually exploit minors and others,
                     including Jane Doe, due to Hilton’s lack of measures against the sexual
                     exploitation of minors and others and human trafficking. This customer
                     loyalty lead to continued sales;

               h)    Avoiding law enforcement officials and/or spending the time to address,
                     report, and properly solve human trafficking and the sexual exploitation of
                     such as Jane Doe on Hilton’s premises; and

               i)    Avoiding criminal liability by corporations and/or employees who failed
                     to report child abuse—which is a violation of the Texas Penal Code.

        102. As a direct and proximate result of the Hilton’s wrongful acts and omissions, Jane

Doe suffered, and continues to suffer, severe injuries and damages.

        103. Each of Hilton’s negligent acts and omissions, singularly or collectively,

constituted negligence and proximately caused legal injuries to Jane Doe.




                                              13
    Case 4:19-cv-05018 Document 1 Filed on 12/27/19 in TXSD Page 14 of 16



                      FOURTH CAUSE OF ACTION—NEGLIGENCE PER SE

       104. Jane Doe incorporates all other allegations.

       105. Hilton’s acts and omissions violated various provisions of federal law, including

the TVPA.

       106. Hilton’s acts and omissions violated various provisions of Texas law, including

Texas Civil Practice and Remedies Code section 98.

       107. Hilton’s failure to comply with the standard of care set forth in these laws

constitutes negligence per se.

       108. Each of Hilton’ negligent acts and omissions, singularly or collectively,

constituted negligence per se and proximately caused legal injuries to Jane Doe.

                       FIFTH CAUSE OF ACTION—GROSS NEGLIGENCE

       109. Jane Doe incorporates all other allegations.

       110. Hilton’s acts and omissions constitute gross neglect.

       111. Viewed objectively from the standpoint of Hilton at the time of the incidents,

Hilton’s acts and omissions involved an extreme degree of risk, considering the probability and

magnitude of the potential harm to Jane Doe.

       112. Hilton nevertheless evidenced conscious indifference to the rights, safety, or

welfare of others, including Jane Doe.

       113. As a result of Hilton’s gross neglect, Jane Doe was exposed to and did sustain

serious and grievous personal injury.

       114. Each of Hilton’s negligent acts and omissions, singularly or collectively,

constituted gross negligence and proximately caused legal injuries to Jane Doe.

       115. Exemplary damages are warranted for Hilton’s gross negligence.




                                               14
    Case 4:19-cv-05018 Document 1 Filed on 12/27/19 in TXSD Page 15 of 16



                                           DAMAGES

       116. Hilton’s acts and omissions, individually and collectively, caused Jane Doe to

sustain legal damages.

       117. Jane Doe is entitled to be compensated for personal injuries and economic

damages, including:

             a.       Actual damages;

             b.       Direct damages;

             c.       Incidental and consequential damages;

             d.       Mental anguish and emotional distress damages (until trial and in the
                      future);

             e.       Lost earning capacity in the future;

             f.       Necessary medical expenses;

             g.       Physical pain and suffering;

             h.       Physical impairment;

             i.       Disfigurement;

             j.       Restitution;

             k.       Unjust enrichment; and

             l.       Penalties.

       118. Jane Doe is entitled to exemplary damages.

       119. Jane Doe is entitled to treble damages.

       120. Jane Doe is entitled to recover attorneys’ fees and costs of court.

       121. Jane Doe is entitled to pre- and post-judgment interest at the maximum legal rates.

       122. A constructive trust should be imposed on Hilton, and the Court should sequester

any benefits or money wrongfully received by Hilton for the benefit of Jane Doe.




                                               15
    Case 4:19-cv-05018 Document 1 Filed on 12/27/19 in TXSD Page 16 of 16



                                            JURY TRIAL

       123. Jane Doe demands a jury trial on all issues.

                                         RELIEF SOUGHT

       124. Wherefore, Jane Doe respectfully requests judgment against Hilton for actual

damages in excess of the minimum jurisdictional limits of this Court, pre- and post-judgment

interest as allowed by law, costs of suit, attorney fees, and all other relief, at law or in equity, to

which she may be justly entitled.

                                      Respectfully submitted,

                                            FIBICH LEEBRON
                                            COPELAND BRIGGS


                                            By: /s/ Kenneth T. Fibich
                                            Kenneth T. Fibich
                                            State Bar No. 06952600
                                            S.D. Tex. No. 5482
                                            tfibich@fibichlaw.com
                                            Erin K. Copeland
                                            State Bar No. 24028157
                                            S.D. Tex. No. 29219
                                            ecopeland@fibichlaw.com
                                            1150 Bissonnet
                                            Houston, TX 77005
                                            Telephone: (713) 751-0025
                                            Facsimile: (713) 751-0030

                                            ANNIE MCADAMS, PC

                                            Annie McAdams
                                            Texas Bar No. 24051014
                                            S.D. Tex. No. 1514589
                                            1150 Bissonnet
                                            Houston, TX 77005
                                            Telephone: (713) 785-6262
                                            Facsimile: (866) 713-6141
                                            annie@mcadamspc.com

                                      ATTORNEYS FOR JANE DOE




                                                 16
